Dismissed and Opinion filed August 22, 2002








Dismissed and Opinion filed August 22, 2002.
 
 
In The
 
Fourteenth Court of Appeals
_________________
 
NO. 14-01-00768-CV
____________
 
KEN WO AND TWL PARTNERS, L.P., Appellants
 
V.
 
AMERICAN FIRST NATIONAL BANK, Appellee
 

 
On
Appeal from the 280th District Court
Harris
County, Texas
Trial
Court Cause No. 01-38888
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed August 17, 2001.  The appeal was
submitted to this Court on March 28, 2002. 

On July 17, 2002, appellee
filed a motion to dismiss the appeal because the parties have settled their
dispute and the appeal is now moot.  See
Tex. R. App. P. 42.1.  Though the Court had requested that
appellants file a response to the question of mootness,
they did not.            Accordingly, the motion to dismiss the appeal as moot is
granted and the appeal is ordered dismissed. 

PER CURIAM
Judgment rendered and Opinion filed August 22, 2002.
Panel consists of Justices Hudson, Fowler, and
Edelman.
Do Not Publish C Tex. R. App. P. 47.3(b).